DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on March 12, 2021 is acknowledged.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites “wherein the plurality of openings are unobstructed along their axial length by the intumescent material” in lines 8-9.  The specification discloses, on page 12, lines 22-29, “the expandable-graphite particles in the honeycomb structure 314 are activated and expand as stems 338 in honeycombs 316.  It appears that the openings are obstructed along their axial length by stems 338.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites the limitation "the expandable graphite" in line 2.  It appears to be a double inclusion of the “intumescent material” recited in claim 1. 

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 4, 6, 7, 9, 10, 11, 12 and 13 (as best understood) is/are rejected under 35 U.S.C. 102(a))(1) as being anticipated by Thwaites et al. (4,093,818). 
Thwaites et al. disclose a fire-protection element comprising:
a honeycomb structure (col. 2, l. 34) comprising an intumescent material (col. 2, ll. 33-34) and a plurality of openings (hexagonal openings through which cables 5,6 are routed) disposed adjacent to one another, wherein a cross section of each of the plurality of openings has a polygon shape (hexagonal shape), wherein the honeycomb structure extends in an axial direction (axial direction of duct 1), wherein at least a part of the intumescent material forming a 
a frame 8;
wherein the honeycomb structure is more compressible in the direction perpendicular to the axial direction than in the axial direction (the honeycomb is collapsible in the perpendicular direction resulting in more compressibility);
wherein the honeycomb structure is filled with a filling foam (thermosetting resin, col. 2, l. 36, air is trapped in between the thermosetting resin to constitute foam);
wherein the filling foam is flexible (thermosetting resin flexible prior to setting and after temperature rise from fire);
wherein the filling foam is pressure stable (thermosetting resin does not change with atmospheric pressure changes);
wherein the frame comprises at least one material selected from the group consisting of cardboard, metal, glass fiber, basalt fibers, carbon fibers, and ceramic fibers (metal);
wherein the frame comprises an intumescent material (metal; metal expands upon heating) and has a higher temperature resistance than the honeycomb structure (metal has a higher temperature resistance than paper);
wherein the fire-protection element has a cover plate 9;

wherein the cover plate comprises an intumescent material (metal; metal expands upon heating) and has a higher temperature resistance than the honeycomb structure (metal has a higher temperature resistance than paper).
Claim(s) 1, 3, 4, 6, 7 and 11 (as best understood) is/are rejected under 35 U.S.C. 102(a))(1) as being anticipated by Munzenberger et al. (2016/0123002). 
Munzenberger et al. disclose a fire-protection element comprising:
a honeycomb structure (paragraph 0041) comprising an intumescent material and a plurality of openings 12 disposed adjacent to one another, wherein a cross section of each of the plurality of openings has a polygon shape (hexagon shape), wherein the honeycomb structure extends in an axial direction (axial direction of the opening 12), wherein at least a part of the intumescent material forming a wall of a first of the plurality of openings is shared with a wall of a second of the plurality of openings that is adjacent to the first of the plurality of openings, wherein the plurality of openings are unobstructed along their axial length by the intumescent material (the openings are unobstructed along their axial length by the intumescent material after the membrane 22 is penetrated), and wherein the honeycomb structure has homogeneous wall thickness (each hexagon has the same wall thickness) in a direction perpendicular to the axial direction along the axial length;
a frame 20 that surrounds the honeycomb structure along the axial direction;

wherein the honeycomb structure is filled with a filling foam (membrane 22 is formed from foam);
wherein the filling foam is flexible (membrane 22 is flexible);
wherein the filling foam is pressure stable (membrane 22 does not change with atmospheric pressure changes);
wherein the fire-protection element has a cover plate (second protrusion 20);

Claim Rejections - 35 USC § 103
Claim(s) 14 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Thwaites et al. (4,093,818) in view of Lalouch et al. (2011/0247839). 
Thwaites et al. disclose the limitations of the claimed invention with the exception of the honeycomb structure containing expandable graphite.  
Lalouch et al. disclose, in paragraph 0061, expandable graphite being a readily commercially available intumescent additive.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the honeycomb structure of Thwaites et al. to include expandable graphite as disclosed by Lalouch et al. to reduce cost as a result of its commercial availability.

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive.  
Applicant argues that Thwaites does not satisfy the feature “wherein at least a part of the intumescent material forming a wall of the first of the plurality of openings is shared with a wall of a second of the plurality of openings that is adjacent to the first of the plurality of openings.”  In Thwaites, block 7 is formed from intumescent coated paper or cardboard.  The coating covers the entirety of the paper or cardboard.  The intumescent coating is one element that covers the entirety of the paper or cardboard.  The single intumescent coating element that is present on both sides of the honeycomb walls is shared by adjacent openings.
Regarding Munzenberger, Applicant measures wall thicknesses between arbitrary openings and declares them of non-homogeneous wall thichness.  In figure 1, the wall thickness are homogeneous along the horizontal line in each row.
Applicant argues that Munzenberger’s openings are obstructed by membrane 22.  The openings are not obstructed by membrane 22 after the membrane is penetrated by line 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK